Name: Commission Regulation (EEC) No 3074/83 of 28 October 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 83 Official Journal of the European Communities No L 301 /35 COMMISSION REGULATION (EEC) No 3074/83 of 28 October 1983 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2466/83 (3), as amended by Regulation (EEC) No 2739/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2466/83 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis Article 2 This Regulation shall enter into force on 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983 , p. 29 . (3) OJ No L 243 , 1 . 9 . 1983, p. 37 . (4 OJ No L 269, 1 . 10 . 1983, p. 35 . No L 301 /36 Official Journal of the European Communities 1 . 11 . 83 ANNEX to the Commission Regulation of 28 October 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 November 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : (ECU/ tonne) December 1983 0 0 January 1984 0 0 February 1984 0 0 March 1984 0 0 April 1984 0 0 May 1984 0 0 June 1984 0 0 July 1984 0 0 August 1984 0 0 September 1984 0 0 October 1984 0 0